         Case 1:20-cv-00283-NONE-EPG Document 19 Filed 07/08/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE TRUJILLO,                                     Case No. 1:20-cv-00283-NONE-EPG

12                    Plaintiff,
                                                         ORDER RE: STIPULATED REQUEST FOR
13            v.                                         DISMISSAL OF ENTIRE ACTION WITH
                                                         PREJUDICE
14    CELIA WEBB DUDLEY, et al.,

15                    Defendants.                        (ECF No. 18)

16

17          Plaintiff, Jose Trujillo, and Defendants, Celia Webb Dudley et al., have filed a stipulation

18    to dismiss the entire action with prejudice (ECF No. 18). In light of the stipulation, the case has

19    ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San

20    Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is respectfully

21    directed to close this case.

22
     IT IS SO ORDERED.
23

24      Dated:     July 8, 2020                                /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
